 
Exhibit 10.55
 
 
CONFIDENTIAL TREATMENT


*** Text Omitted and Filed Separately with the Securities and Exchange
Commission.  Confidential Treatment Requested Under 17C.F.R. Sections
200.80(b)(4) and 240.24b-2










SHARE PURCHASE AGREEMENT




Among






CABOT MICROELECTRONICS GLOBAL CORPORATION,






ETERNAL CHEMICAL CO., LTD.,


MAJOR CO-SELLERS
and
EPOCH MATERIAL CO. LTD.
















December 19, 2008


 
1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT


SECTION 1.      DEFINITION AND
INTERPRETATION                                                                        
5
SECTION 2.      PURCHASE AND SALE OF
SHARES                                                                          
11
SECTION 3.      THE
CLOSINGS                                                                                                                
14
SECTION 4.      CONDITIONS PRECEDENT TO THE
CLOSINGS                                                        15
SECTION 5.      CONDUCT BETWEEN SIGNING AND
CLOSINGS                                                     19
SECTION 6.      REPRESENTATIONS, WARRANTIES AND COVENANTS OF
SELLERS             23
SECTION 7.      REPRESENTATIONS AND WARRANTIES OF
BUYER                                           23
SECTION
8.      INDEMNIFICATION                                                                                                       
23
SECTION 9.     
TERMINATION                                                                                                               
25
SECTION 10.    FORCE
MAJEURE                                                                                                           
25
SECTION
11.    MISCELLANEOUS                                                                                                          
26




 
2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT




Schedule 1.           List of Shareholders of Epoch


Schedule 1-2.        Major Co-Sellers


Schedule 1-2(A).  List of Relatives of Major Co-Sellers who are shareholders of
Epoch


Schedule 1-3.        Old Plant II


Schedule 1-4.        Real Property Lease


Schedule 2.            Representations, Warranties and Covenants of Eternal


Schedule 2-1.         Financial Statements of Epoch for the fiscal year 2007


Schedule 2-2.         Material changes since September 30, 2008


Schedule 2-3.         A List of each Material Contract


Schedule 2-4.         A List of the employment information


Schedule 2-5.         A List of Insurance Policies


Schedule 2-6.         A List of Proceedings by or against Epoch


Schedule 2-7.         A List of Intellectual Properties


Schedule 2-8.         A List of Permits


Schedule 2-9          List of Accounts Receivable


Schedule 2-10        A List of Lease Agreements and Real Property Leases


Schedule 2-11        A List of Tangible Personal Property


Schedule 2-12        A List of Hazardous Materials


Schedule 2-13        A List of Purchase Order and Accounts Payable


Schedule 2-14        A List of Related Persons


Schedule 3.             Buyer's Warranty


Schedule  4.            List of Executive Officers of Epoch


Schedule 5.             Closing Documents


Schedule 6.             Officers and Clients Lists


Schedule 7.             List of Epoch Personnel to Sign Mandate/Employee
Agreements


Schedule 8.             Planned Capital Commitments


Schedule 9              Chief Executive Officer and Chief Financial Officer
Certified Matters


Schedule 10             Seller’s Counsel Certified Matters


Attachment A         Schedule of Exceptions


Attachment B          Form of Mandate or Employment Agreements


Attachment C          Form of Non-Eternal Share Purchase Agreement




 
3

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT


SHARE PURCHASE AGREEMENT




THIS SHARE PURCHASE AGREEMENT (the "Agreement") is entered into on the
19th day of December, 2008 by and among the following parties (sometimes
hereinafter referred to as the "Parties"):


(1)
Cabot Microelectronics Global Corporation, a corporation organized and existing
under the laws of the State of Delaware, U.S.A., with its registered office
at 870 N. Commons Drive, Aurora, Illinois 60504, U.S.A (hereinafter referred to
as  “Buyer");



(2)
Eternal Chemical Co., Ltd. (hereinafter referred to as "Eternal");

 
(3)           Major Co-Sellers (as hereinafter defined);

 
and



(4)
Epoch Material Co. Ltd. (hereinafter referred to "Epoch").







THE PARTIES ENTER INTO THIS AGREEMENT based upon the following facts, intentions
and understandings:
 


A.  
Eternal is the majority shareholder of Epoch, a company organized and existing
under the laws of the ROC as a company limited by shares with its principal
office at no. 2, Luke 8th Road, Kaohsiung Science Park, Lu-Chuh
Hsiang, Kaohsiung County, Taiwan 82151, ROC (Uniform Number: 80725596).



B.  
Eternal owns approximately eighty-eight point six percent (88.6%) of the total
issued and outstanding capital stock of Epoch, consisting of 40,516,442 shares
of capital stock of Epoch (the “Eternal Shares”), and the employees of Epoch and
Eternal and certain other individuals in the aggregate own the remaining
approximately eleven point four percent (11.4%) of the capital stock of Epoch
(the "Non-Eternal Shareholders"), consisting of 5,213,558 shares (the
“Non-Eternal Shares”). Details of the address and number of shares held by each
shareholder in Epoch are specified in Schedule 1 as attached hereto.



C.  
Buyer will enter into share purchase agreements with the holders (the "First
Co-Sellers") of the Non-Eternal Shares to acquire all of the Non-Eternal Shares
at the First Closing (as defined herein) (“Non-Eternal Share Purchase
Agreement”), provided, however, that notwithstanding the foregoing, certain
Non-Eternal Shareholders who own not more than 0.5% of the total issued and
outstanding capital stock of Epoch may fail to be located or may fail to execute
share purchase agreements with the Buyer without causing a failure of a
condition precedent to the obligations of Buyer hereunder. The Major Co-Sellers,
who are part of and included in the First Co-Sellers, desire to enter into this
Agreement for the limited purpose of committing to sign, and cause their
relatives to sign, the Non-Eternal Share Purchase Agreement as provided in
Section 2.1(a)(ii) hereof. Eternal shall use its best efforts to locate the
Non-Eternal Shareholders and cause them to enter into Non-Eternal Share Purchase
Agreements with Buyer.



 

 
4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT


D.  
Buyer desires to purchase all of the Eternal Shares and the Non-Eternal Shares
to obtain direct ownership of all of the ownership interest of Epoch, which owns
the Epoch Business (as hereinafter defined) and the Epoch Assets (as hereinafter
defined).  Epoch is engaged in the development, production and sales of chemical
mechanical planarization ("CMP") slurry products, CMP clean solutions, liquid
crystal display slurry products, and various other polishing products, including
the resale of certain consumable products such as o-rings and filters, for use
in various polishing or planarization applications for the semiconductor, flat
panel display, and other industries.



E.  
Epoch has acquired, developed, owned, leased, and operated certain assets and
properties, including, but not limited to, intangible property, leaseholds,
licenses, intellectual property and permits required for conducting the Epoch
Business.



F.  
At the First Closing (as hereinafter defined), Eternal and First Co-Sellers will
sell to Buyer the First Shares (as hereinafter defined), in the aggregate
representing 90% of the total issued and outstanding capital stock of Epoch to
Buyer and including all of the Non-Eternal Shares (subject to the exception of
not more than 0.5% of the issued and outstanding capital stock as set forth in
Paragraph B, provided, that in such event Eternal shall sell such additional
shares to Buyer as may be necessary to transfer 90% of the issued and
outstanding shares of Epoch to Buyer at the First Closing) at a price per share
of USD$1.44325388, and at the Second Closing (as hereinafter defined) Eternal
 will sell all of the remainder of its shares to Buyer at a price per share of
USD$1.44325388  Subject to the Working Capital Adjustment, if any, provided for
in Section 2.2(a)(ii), the total purchase price that Buyer will pay to Eternal
for the Eternal Shares (as hereinafter defined) is USD$58,475,512 (which is the
price per share of USD$1.44325388, multiplied by the number (40,516,442) of
Eternal Shares).



G.  
Epoch desires to enter this Agreement for the limited purpose of agreeing to the
matters set forth in Sections 4, 5, and 6 hereof, where applicable.


 
NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises and mutual covenants,
warranties and conditions herein contained, the Parties hereby agree as follows:


SECTION 1  
           DEFINITION AND INTERPRETATION

 
1.1.  
Definition and Interpretation



In this Agreement the following definitions and rules of interpretation shall
apply:


"Breach"
means any material breach of, or any material inaccuracy in, any representation
or warranty or any breach of, or material failure to perform or substantially
comply with, any covenant or obligation, in or of this Agreement or any other
Contract, or any material event which with the passing of time or the giving of
notice, or both, would constitute such a breach, inaccuracy or failure.
"CMC Group"
means Cabot Microelectronics Corporation, a corporation organized and existing
under the laws of the State of Delaware, U.S.A., with its principal offices at
870 Commons Drive, Aurora, Illinois 60504, U.S.A. and its affiliates, direct and
indirect, wholly owned subsidiaries, including, but not limited to the Buyer.
"Closings"
means the First Closing and the Second Closing.
"Conflict"
means conflict with, or any violation of or default under (with or without
notice or lapse of time, or both) any obligation or benefit, including, but not
limited to, such conflicts, violations or defaults giving rise to a right of
termination, cancellation, modification or acceleration of any obligation or
benefit.
"Consent"
means any approval, consent, ratification, waiver or other required
authorization.
"Contemplated Transactions"
means all of the transactions, including the First Transaction and the Second
Transaction, contemplated by this Agreement.
"Contract"
means any agreement, contract, Lease, consensual obligation, promise or
undertaking (whether written or oral and whether express or implied).
"Encumbrance"
means any charge, claim, community or other marital property interest,
condition, equitable interest, lien, option, pledge, security interest,
mortgage, right of way, easement, encroachment, servitude, right of first
option, right of first refusal or similar restriction, including any restriction
on use, voting (in the case of any security or equity interest), transfer,
receipt of income or exercise of any other attribute of ownership.
"Environment"
means soil, land surface or subsurface strata, surface waters (including
navigable waters and ocean waters), publicly or privately owned treatment works,
drains, sewer systems (including septic systems), wetlands, groundwaters,
drinking water supply, stream sediments, ambient air (including indoor air) and
any other environmental medium or natural resource.
"Environmental Health and Safety Liabilities"
means any cost, damages, expense, Liability, obligation or other responsibility
arising from or under any Environmental Law or Occupational Safety and Health
Law, including those consisting of or relating to:
(a)  any environmental, health or safety matter or condition (including on-site
or off-site contamination, occupational safety and health and regulation of any
chemical substance or product);
(b)  any fine, penalty, judgment, award, settlement, legal or administrative
proceeding, damages, loss, claim, demand or response, remedial or inspection
cost or expense arising under any Environmental Law or Occupational Safety and
Health Law, including, but not limited to, attorney, expert and consultant fees
and costs;
(c)   financial responsibility under any Environmental Law or Occupational
Safety and Health Law for cleanup costs or corrective action, including any
cleanup, removal, containment or other remediation or response actions
("Cleanup") required by any Environmental Law or Occupational Safety and Health
Law (whether or not such Cleanup has been required or requested by any
Governmental Body or any other Person) and for any natural resource damages;
(d)  any compliance, corrective, remedial or other action or liability related
to or arising from Eternal’s and Epoch’s operation of the Old Plant II on
Eternal’s property; or
 (e) any other compliance, corrective or remedial measure required under any
Environmental Law or Occupational Safety and Health Law.
"Environmental Law"
means any Legal Requirement, including but not limited to, Air Pollution Control
Act, Water Pollution Control Act, Waste Clearance Act, Toxic Chemical Substance
Control Act, Soil and Groundwater Pollution Remediation Act, at any time in
force or effect in the ROC, relating to:
(a)  emissions, discharges, spills, Release of Hazardous Material into the
Environment;
(b)  the use, treatment, storage, disposal, handling, manufacturing,
transportation or shipment of Hazardous Material;
(c)  the regulation of storage tanks;
(d)  assuring that products are designed, formulated, packaged and used so that
they do not present unreasonable risks to human health or the Environment when
used or disposed; or
(e)  otherwise relating to pollution or the protection of human health or the
Environment.

 
 
5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
 
"Epoch Assets"
means the assets, Facilities, licenses, permits or any other Tangible Personal
Property or intangible property owned or used by Epoch in the conduct of the
Epoch Business as of the First Closing Date, as described under Section 6 of
Schedule 2.A, except for (i) any rights related to 3D wire bond, (ii) 50% of the
rights related to the patents application of 3D TSV, which has been filed by
Epoch, and are to be co-owned by  Eternal and Buyer in accordance with Section
5.9, and (iii) the trademarks owned by Epoch with the word “Eternal” to be
transferred to Eternal in accordance with Section 5 .10.
 
"Epoch Business"
means the business as currently conducted by Epoch as of the date of this
Agreement, which includes the development, production and sales of  chemical
mechanical planarization (CMP) slurry products, CMP clean solutions, liquid
crystal display slurry and clean products, and various other polishing products,
including the resale of certain consumable products such as o-rings and filters,
for use in various polishing and planarization applications for the
semiconductor, flat panel display, and other industries, excluding the current
business related to the wire bond in 3D applications.
"Eternal First Shares”
Means the First Shares minus the number of shares transferred by the First
Co-Sellers to Buyer in the First Closing.
“Eternal First Purchase Price”
Means the aggregate purchase price for the Eternal First Shares calculated based
on the price per share set forth in the definition of “First Purchase Price”,
subject to any Working Capital Adjustment as provided in Section 2.2(a)(ii).
“Eternal Second Purchase Price”
Means the aggregate purchase price for the Eternal Second Shares calculated
based on the price per share set forth in the definition of “First Purchase
Price”.
“Eternal Second Shares”
Means the remaining shares of the issued and outstanding capital stock of Epoch
held by Eternal after the First Closing.
"Eternal Shares"
Means the 40,516,442 shares of the issued and outstanding capital stock of Epoch
owned by Eternal as of the date hereof and prior to the First Closing, which
includes the one thousand (1000) shares to be transferred by Eternal to Buyer
pursuant to Section 5.7.
 
"Facilities"
Means any real property, leasehold or other interest in real property currently
owned or operated by Epoch.
Notwithstanding the foregoing, for purposes of the definitions of "Hazardous
Activity" and "Remedial Action" and Section 22 under the Schedule 2.A hereunder
("Environmental Matters"), "Facilities" shall mean any real property, leasehold
or other interest in real property currently or formerly owned or operated by
Epoch.
"First Closing"
has the meaning under Section 3.1 (a).
"First Closing Date"
has the meaning under Section 3.1 (a).
"First Purchase Price"
means the aggregate purchase price for the First Shares of
fifty-nine-million-four-hundred-thousand United States Dollars (USD$59,400,000),
which equates to the price per share of USD$1.44325388, multiplied by the number
of First Shares (41,157,000), to be paid in an aggregate amount of NT$ converted
at the closing spot buying exchange rate between one USD and NT$ as posted by
Bank of Taiwan seven business days prior to the First Closing Date, subject to
the Working Capital Adjustment, if any, provided for in Section 2.2(a)(ii).
"First Co-Sellers"
has the meaning set forth in Paragraph C of the recitals above and includes the
Major Co-Sellers.
"First Shares"
means a total of 41,157,000 shares of the capital stock of Epoch, constituting
90% of the issued and outstanding capital stock of Epoch, to be delivered to the
Buyer at the First Closing by Eternal and the First Co-Sellers, including and
together with all rights, interests, entitlement to dividends, earnings and
profits of Epoch as of the First Closing Date.
"First Transaction"
means the sale and purchase of the First Shares, and the indirect ownership and
interests in the Epoch Business and Epoch Assets contemplated by this Agreement
and any part of that transaction.
"First Trust Account"
 
means the trust account for the First Trust Amount in accordance with Section
2.5 hereof.
"First Trust Amount"
means an amount equivalent to ten percent (10%) of the Eternal First Purchase
Price plus five-hundred-thousand United States dollars (USD$500,000), to be
deposited by Eternal into the First Trust Account at the First Closing,
contemporaneous with Buyer’s payment of the First Purchase Price, in accordance
with Section 2.5 hereof.
"GAAP"
means generally accepted accounting principles for financial reporting in the
ROC.

 
 
6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
 
"Governing Documents"
means with respect to any particular entity, (a) if a corporation, the articles
or certificate of incorporation and the bylaws; (b) all equity holders'
agreements, voting agreements, voting trust agreements, joint venture
agreements, registration rights agreements or other agreements or documents
relating to the organization, management or operation of any Person or relating
to the rights, duties and obligations of the equity holders of any Person; and
(c) any amendment or supplement to any of the foregoing.
"Governmental Authorization"
means any Consent, license, registration or permit issued, granted, given or
otherwise made available by or under the authority of any Governmental Body or
pursuant to any Legal Requirement.
"Governmental Body"
means any:
(a) nation, municipality, county, city, town,  village, district or other
jurisdiction;
 
(b) national, local, municipal, foreign or other government;
 
(c) governmental or quasi-governmental authority of any nature (including any
agency, branch, department, board, commission, court, tribunal or other entity
exercising governmental or quasi-governmental powers); or,
 
(d) body exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power,
 
in the ROC or in any other jurisdiction in which Epoch conducts business or has
business conducted on its behalf.
“Hazardous Activity”
means the distribution, generation, handling, importing, management,
manufacturing, processing, production, refinement, Release, storage, transfer,
transportation, treatment or use (including any withdrawal or other use of
groundwater) of Hazardous Material in, on, under, about or from any of the
Facilities or any part thereof into the Environment and any other act, business,
operation or thing that increases the danger, or risk of danger, or poses an
unreasonable risk of harm, to persons or property on or off the Facilities.
“Hazardous Material”
means at any time, any substance, material or waste which is regulated by any
Governmental Body, including any material, substance or waste which is defined
as a “hazardous substance,” “contaminant,” “pollutant,” “general waste,
“ “hazardous industrial waste,” “general industrial waste,” “public nuisance”,
or “toxic chemical substance” under any provision of Environmental Law, and
including radon, petroleum, petroleum products, asbestos (including, but not
limited to, presumed asbestos-containing material or asbestos-containing
material), radioactive material, PCB-containing materials, urea formaldehyde,
polychlorinated biphenyls, trichloroethylene, perchloroethylene, mineral
spirits, kerosene and naptha solvents.
“Indemnified Amount”
means the amount of Losses to be indemnified under Section 8 of this Agreement.
“Inventories”
means all inventories of Epoch, wherever located, including all finished goods,
work in process, raw materials, spare parts and all other materials and supplies
to be used or consumed by Epoch in the production or sale of finished goods.
“Knowledge”
an individual will be deemed to have Knowledge of a particular fact or other
matter if: (a) that individual is actually aware of that fact or matter; or (b)a
prudent individual reasonably could be expected to discover or otherwise become
aware of that fact or matter in the course of conducting a reasonable
investigation regarding the accuracy of any representation or warranty contained
in this Agreement.
A Person (other than an individual) will be deemed to have Knowledge of a
particular fact or other matter if any individual who is serving as a director
of that Person has, or at any time had, Knowledge of that fact or other matter
(as set forth in (a) and (b) above), and any such individual (and any individual
party to this Agreement) will be deemed to have conducted a reasonable
investigation regarding the accuracy of the representations and warranties made
herein by that Person or individual.
 
Without limiting the foregoing, Eternal will also be deemed to have Knowledge of
a particular fact or other matter if any officer or director of Epoch has, or at
any time had, Knowledge of that fact or other matter (as set forth in (a) and
(b) above).
“Lease”
means any real property lease or any lease or rental agreement, license, right
to use or installment and conditional sale agreement to which Epoch is a party
and any other Epoch Contract pertaining to the leasing or use of any Tangible
Personal Property.

 
 
7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
 
“Legal Requirement”
means any law, code, regulation, statute or treaty, prevailing and in force in
the ROC, whether national, local, foreign, international or multinational.
“Liabilities”
means with respect to any Person, any liability or obligation of such Person of
any kind, character or description, whether known or unknown absolute or
contingent, accrued or unaccrued, disputed or undisputed, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.
“Loss”
means all claims, expenses (including reasonable attorneys’ fees), losses and
Liabilities in accordance with Section 8.1 hereof.
"Major Co-Sellers”
means those First Co-Sellers listed on Schedule 1-2 who will sign this Agreement
for the limited purpose of committing to signing, and causing their relatives to
sign, the Non-Eternal Share Purchase Agreements as provided in Section
2.1(a)(ii) hereof.
“Material Adverse Effect”
means any change, event or effect that is not directly and specifically
attributable to CMC Group in Buyer’s reasonable determination (to the extent
necessary, as supported by the assessment of an independent third party chosen
by the Parties), and is or could reasonably be expected to be materially adverse
to: (a) the results of operations, financial condition, business, prospects,
rights, properties, assets (including any material damage or destruction or loss
of any of the assets of Epoch that could materially and adversely affect its
business) or Liabilities of Epoch, including materially adverse developments in
the industry in which Epoch operates, (b) Epoch’s relations with its management,
employees, creditors, suppliers, customers, or others having business
relationships with Epoch, in each case, taken as a whole, (c) the ability of
Epoch and Eternal to consummate the Contemplated Transactions or perform their
obligations hereunder; provided, that conditions resulting from the announcement
of the Contemplated Transactions shall not be deemed to constitute, and shall
not be taken into account in determining whether there has been, a Material
Adverse Effect, (d) any borrowing or Contracts to borrow money through loans or
otherwise by Epoch that could materially and adversely affect its business, (e)
any distribution or payment by Epoch to Eternal or to any entity controlled,
directly or indirectly, by any of them (other than dividends properly declared)
that could materially and adversely affect Epoch’s business, (f) any other
change which materially and adversely affects the business or prospects of
Epoch, including any material excursion related to any of Epoch’s products, or
(g) any event which is outside Epoch’s Ordinary Course of Business that could
materially and adversely affect its business.
"Non-Eternal Shareholders"
means the shareholders of Epoch other than Eternal.
"Non-Eternal Shares"
means the 5,213,558 shares of the issued and outstanding capital stock of Epoch
owned by the Non-Eternal Shareholders as of the date hereof and prior to the
First Closing.
“NT$”
means the currency of New Taiwan dollar in  ROC.
“Old Plant II”
means the plant set forth on Schedule 1-3.
"Order"
means any order, injunction, judgment, decree, ruling, assessment or arbitration
award of any Governmental Body or arbitrator.
"Ordinary Course of Business"
an action taken by a Person will be deemed to have been taken in the Ordinary
Course of Business only if that action:
(a)is consistent in nature, scope and magnitude with the past practices of such
Person and is taken in the ordinary course of the normal operations of such
Person; and
(b)does not require authorization by the board of directors or shareholders of
such Person (or by any Person or group of Persons exercising similar authority)
and does not require any other separate or special authorization of any nature;
or
(c)is similar in nature, scope and magnitude to actions customarily taken,
without any separate or special authorization, in the ordinary course of the
normal operations of other Persons that are in the same line of business as such
Person.
"Occupational Safety and Health Law"
means any Legal Requirement relating to the prevention of occupational accidents
or protection of labor safety and health, including but not limited to, Labor
Safety and Health Act, Factory Act, Environmental Agents Control Act, Labor
Inspection Act, Protection for Workers Incurring Occupational Accidents Act and
other applicable laws and regulations in the ROC.
"Party"
means a party to this Agreement.

 
 
8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
 
"Person"
means an individual, partnership, corporation, business trust, limited liability
company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or any Governmental
Body.
"Proceeding"
means any action, arbitration, audit, hearing, investigation, litigation or suit
(whether civil, criminal, administrative, judicial or investigative, whether
formal or informal, whether public or private) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Body or arbitrator.
"Real Property Lease"
means the Leases of the properties listed on Schedule 1-4.
"Record"
means information that is inscribed on a tangible medium or that is stored in an
electronic or other medium and is retrievable in perceivable form.
"Related Person"
means, in relation to the relevant Party, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with such
Party.
"Release"
means any release, spill, emission, leaking, pumping, pouring, dumping,
emptying, injection, deposit, disposal, discharge, dispersal, leaching or
migration on or into the Environment or into or out of any property.
"Remedial Action"
means all actions, including any capital expenditures, required or voluntarily
undertaken (a) to clean up, remove, treat or in any other way address any
Hazardous Material or other substance; (b) to prevent the Release or to minimize
the further Release of any Hazardous Material or other substance so it does not
migrate or endanger or threaten to endanger public health or welfare or the
Environment; (c) to perform pre-remedial studies and investigations or
post-remedial monitoring and care; or  (d) to bring all Facilities and the
operations conducted thereon into compliance with Environmental Laws and
environmental Governmental Authorizations.
"Representations, Warranties and Covenants"
means the representations, warranties and covenants set out in Schedules 2 or 3,
as applicable.
"ROC"
means the Republic of China.
"Second Closing"
has the meaning under Section 3.1 (b).
"Second Closing Date"
has the meaning under Section 3.1 (b).
"Second Co-Sellers"
has the meaning set forth in Section 3.2(j).
"Second Shares"
means the Eternal Second Shares plus any shares sold by the Second Co-Sellers,
to be delivered to the Buyer at the Second Closing by Eternal and the Second
Co-Sellers, including and together with all rights, interests, entitlement to
dividends, earnings and profits of Epoch as of the Second Closing Date, the
aggregate of which constitutes 4,573,000 shares, which constitutes ten percent
(10%) of the issued and outstanding capital stock of Epoch, minus not more than
0.5% of the total issued and outstanding capital stock of Epoch held by
Non-Eternal Shareholders as of the First Closing, if any.
"Second Purchase Price"
means the purchase price for the Second Shares calculated as follows:
six-million-six-hundred-thousand United States Dollars (USD$6,600,000) (which is
the price per share of USD$1.44325388, multiplied by the maximum possible number
of Second Shares,   minus the following: the sum of (a) an amount equal to i)
the price per share of USD$1.44325388, multiplied by the number of shares
delivered at the Second Closing by the Second Co-Sellers, if any; subtracted
from ii) the price per share of USD$1.44325388, multiplied by the number of
remaining shares, if any, held by Non-Eternal Shareholders immediately after the
First Closing; plus, b) an amount equal to any dividends paid either by Epoch to
Eternal or by Buyer to any Second Co-Sellers related to their shareholding in
Epoch after the date of signing this Agreement; such Second Purchase Price to be
paid in an aggregate amount of NT$ converted  at the closing spot buying
exchange rate between one USD and NT$ as posted by Bank of Taiwan seven business
days prior to the Second Closing.
"Second Transaction"
means the sale and purchase of the Second Shares.
"Second Trust Account"
means the escrow account for the Second Trust Amount in accordance with Section
2.6 hereof.
"Second Trust Amount"
 
means the Eternal Second Purchase Price, which amount shall be  deposited by the
Buyer in the Second Trust Account at the First Closing in accordance with
Section 2.6 hereof.
"Sellers"
means Eternal, the First Co-Sellers and the Second Co-Sellers, if any,
collectively.
"Tangible Personal Property"
means all machinery, equipment (including, but not limited to, demonstration
equipment), tools, furniture, office equipment, computer hardware, supplies,
materials, vehicles and other items of tangible personal property (other than
Inventories) of every kind owned or leased by Epoch (wherever located and
whether or not carried on Epoch’s books), together with any express or implied
warranty by the manufacturers or sellers or lessors of any item or component
part thereof and all maintenance records and other documents relating thereto.
"Tax"
means any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, or other title or registration, capital stock, franchise,
employees' income withholding, foreign or domestic withholding, unemployment,
disability, real property, personal property, sales, use, transfer, value added,
alternative, add-on minimum and other tax, fee, assessment, levy, tariff, charge
or duty of any kind whatsoever and any interest, penalty, addition or additional
amount thereon imposed, assessed or collected by or under the authority of any
Governmental Body or payable under any tax-sharing agreement or any other
similar Contract.

 
 
9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
 
"Third Party"
means a Person that is not a party to this Agreement.
“Total Shares”
means the sum of the First Shares and the Second Shares.
"Total Purchase Price"
means the sum of the First Purchase Price and the Second Purchase Price, the
aggregate of which shall not exceed sixty-six-million United States dollars
(USD$66,000,000), subject to the Working Capital Adjustment, if any, provided
for in Section 2.2(a)(ii).
“Updated Due Diligence”
means confirmatory or additional due diligence (including, but not limited to
(i) detailed due diligence related to formulas, composition information and raw
materials constituting any part of Epoch’s product and intellectual property
portfolios (ii) appraisals of property, plant and equipment, (iii) physical
inventories, (iv) additional or subsequent financial information, and (v)
employee information).
"USD"
means United States dollars.
"Warranty Period for Environmental Issues"
means the period from signing of this Agreement by the Parties until the date
three years after the First Closing Date during which the Representations,
Warranties and Covenants under this Agreement with respect to environmental
issues are valid and in force.
"Warranty Period for General Matters"
means the period from signing of this Agreement by the Parties until the
date three years after the First Closing Date during which the Representations,
Warranties and Covenants in this Agreement with respect to all matters other
than Taxes, pension and employee benefit matters, and environmental issues shall
be valid and in force.
"Warranty Period for Pension and Employee Benefit Matters
means the period from signing of this Agreement by the Parties until the date
three years after the First Closing Date during which the
Representations,  Warranties and Covenants in this Agreement with respect to all
employee benefit matters shall be valid and in force.
"Warranty Period for Taxes"
means the period from signing of this Agreement by the Parties until the later
of (i) the date three years after the First Closing Date and (ii) expiration of
the statute of limitations applicable to tax years through calendar year 2008
and the period of calendar year 2009 prior to the First Closing Date, during
which the Representations, Warranties and Covenants with respect to Taxes under
this Agreement are valid and in force.
“Working Capital” and
“Working Capital Adjustment”
means as defined in Section 2.2 (a)(ii) and (iii).

 
 
 
1.2.  
Clause and schedule headings do not affect the interpretation of this
Agreement.  References to clauses, sub-clauses and schedules are to the clauses
and sub-clauses of and schedules to this Agreement.

 
1.3.  
The schedules shall form part of this Agreement and shall have the same force
and effect as if expressly set out in the body of this Agreement, and any
reference to this Agreement shall include the schedules.

 
1.4.  
Words in the singular include the plural and in the plural include the singular.

 
1.5.  
A reference to one gender includes a reference to the other gender.

 
1.6.  
A reference to a law is a reference to it as it is in force for the time being
taking account of any amendment, extension, application or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 
1.7.  
Documents in agreed form are documents in the form agreed to by the Parties.

 

 
10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT


SECTION 2  
           PURCHASE AND SALE OF SHARES



2.1.  
Purchase and Sale of Shares



Subject to the terms and conditions of this Agreement, Eternal hereby agrees to
sell and transfer and cause the sale and transfer of the Total Shares, including
all the rights, privileges, interests, dividends or benefits in association
thereof and indirect ownership and controlling interests in the Epoch Assets and
Epoch Business to Buyer, and Buyer hereby agrees to purchase, or procure to be
purchased, the Total Shares, from Eternal and Non-Eternal Shareholders of Epoch.


Epoch asserts that in its fiscal year 2008 books it has accounted and reserved
for in entirety Epoch’s obligations regarding its underfunded pensions, profit
sharing to employees, obsolete inventory and inventory of below-standard
quality, and Epoch’s 2008 business income taxes, and Epoch’s books prior to
First Closing will have accounted for in entirety Epoch’s obligations for the
disposition of the assets of Old Plant II, and Epoch will satisfy all of these
obligations prior to or in accordance with the First Closing or in the Working
Capital Adjustment as provided herein; Buyer and Eternal have taken these
obligations and the means by which Epoch will satisfy them as provided in this
Agreement into account in agreeing upon the Total Purchase Price.


a.  
Sale of the First Shares



(i)        Eternal, subject to applicable closing conditions, hereby agrees to
sell and transfer, and cause the First Co-Sellers to sell and transfer, all
their respective right, title and interest in and to the First Shares to Buyer,
which shall include the 1,000 shares transferred to Buyer pursuant to Section
5.7, and Buyer, subject to applicable closing conditions, hereby agrees to
purchase, or procure to be purchased, the First Shares from Eternal and the
First Co-Sellers as of the First Closing at a price per share of USD$1.44325388.


(ii)                  The Major Co-Sellers, subject to applicable closing
conditions, hereby agree to, and cause its respective relatives listed on
Schedule 1-2 (A) to, sign the Non-Eternal Share Purchase Agreement to sell and
transfer all of their respective right, title and interest in and to their
respective Shares to Buyer three business days prior to the First Closing at a
price per share of USD$1.44325388.  The parties agree that the obligations under
this Section 2.1(a)(ii) are the Major Co-Sellers’ sole obligations under this
Agreement.




b.  
Sale of the Second Shares



Eternal, subject to applicable closing conditions, further agrees to sell and
transfer, and cause the Second Co-Sellers, if any, to sell and transfer, of all
their respective right, title and interest in and to the Second Shares to Buyer,
and Buyer, subject to applicable closing conditions, hereby agrees to purchase
or procure to be purchased the Second Shares, from Eternal and the Second
Co-Sellers, if any, as of the Second Closing at a price per share of
USD$1.44325388.
 
 
11

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 
2.2.  
Purchase Price of Shares and Working Capital Adjustment



a.  
First Purchase Price; Working Capital Adjustment



(i)  
First Purchase Price



As of the First Closing, in consideration for the First Shares, Buyer shall pay
to Eternal and each of the First Co-Sellers, either directly to each First
Co-Seller or through the agent agreed upon by both parties, respectively
according to each Eternal’s and each First Co-Seller’s instruction, in the form
of bank checks or by wire transfer, at the option of Buyer, the First Purchase
Price, excluding the security transaction tax to be withheld by Buyer pursuant
to Section 2.3 of this Agreement.




(ii)  
Working Capital Adjustment: Amount and Payment.  The "Adjustment Amount" (which
may be a positive or negative number) will be equal to Eternal’s shareholding
percentage in Epoch (i.e., 88.6%) multiplied by the amount (“Difference”)
determined as follows:



(A)  
If Closing Working Capital is between NT$300 million (NT$300,000,000) and NT$380
million (NT$380,000,000), the Adjustment Amount will equal zero and no
adjustment of the Eternal First Purchase Price based on the Closing Working
Capital shall occur.



(B)  
If Closing Working Capital is less than NT$300 million (NT$300,000,000) or
greater than NT$380 million (NT$380,000,000), the Eternal First Purchase Price
shall be adjusted  as follows:  (i) if Closing Working Capital is greater than
NT$380 million (NT$380,000,000), the Difference will equal the amount by which
Closing Working Capital exceeds NT$380 million (NT$380,000,000)  and the
Adjustment Amount shall be payable by Buyer by wire transfer to an account
designated by Eternal within 10 days after the date that the Closing Working
Capital is binding and conclusive on the parties hereto as determined pursuant
to Section 2.2(a)(iii), provided that such 10-day period  shall be extended to
the extent that a foreign investment application has been approved by the
competent authority for the adjustment of the Eternal First Purchase Price,
below and (ii) if Closing Working Capital is less than NT$300 million
(NT$300,000,000) , the Difference will equal the difference between NT$300
million (NT$300,000,000) and the actual Closing Working Capital amount and the
Adjustment Amount shall be payable by Eternal by wire transfer to an account
designated by Buyer within 10 days after the date that the Closing Working
Capital is binding and conclusive on the parties hereto as determined pursuant
to Section 2.2(a)(iii) below.  By way of example and not limitation, a sample
calculation of the Adjustment Amount is attached as Exhibit 2.2(ii) hereto.



(iii)  
Working Capital Adjustment Procedure.



(A)  
"Working Capital" as of a given date shall mean the amount of total current
assets minus total current liabilities, each as reflected on the balance sheet
of the same date.



(B)  
At least four (4) business days prior to the First Closing Date, but no more
than eight (8) business days prior to the First Closing Date, Eternal shall
cause Epoch to deliver to Buyer a statement setting forth in good faith the type
and value of the Working Capital, estimated as of the First Closing Date (the
“Preliminary Working Capital Statement”) in a form substantially similar to
Exhibit 2.2(iii).  Epoch shall keep Buyer reasonably informed with respect to
its preparation of the Preliminary Working Capital Statement and, upon request
of Buyer, Epoch shall as promptly as practicable make available to Buyer all
books, records, work papers, personnel (including their accountants and
employees) and other materials and sources used by Epoch in or otherwise
reasonably related to the preparation of the Preliminary Working Capital
Statement.



(C)  
Within forty-five (45) days following the First Closing Date, Epoch shall
prepare and deliver to Buyer and Eternal the financial statements of Epoch as of
the First Closing Date and for the interim period from December 31, 2008 through
the First Closing Date on a basis consistent with current accounting practices
of Epoch.  Buyer and Eternal shall then audit such financial statements (as
audited, the "Closing Financial Statements") and determine the Working Capital
as of the First Closing Date (the "Closing Working Capital") based upon the
Closing Financial Statements.  Buyer shall deliver the Closing Financial
Statements and its determination of the Closing Working Capital to Eternal
within thirty (30) days following its receipt of the Closing Financial
Statements from Epoch.





(D)  
If, within fifteen (15) business days following delivery of the Closing Working
Capital calculation to Eternal from Buyer, Eternal has not given Buyer written
notice of its objection as to the Closing Working Capital calculation (which
notice shall state the basis of Eternal’s objection), then the Closing Working
Capital calculated by Buyer shall be binding and conclusive on the parties and
be used in computing the Adjustment Amount.





(E)  
If Eternal gives Buyer such notice of objection, and if Eternal and Buyer fail
to resolve the issues outstanding with respect to the Closing Financial
Statements and the calculation of the Closing Working Capital within thirty (30)
days of Buyer's receipt of Eternal’s objection notice, Eternal and Buyer shall
submit the issues remaining in dispute to an independent public accountant as
mutually agreed to (the "Independent Accountants") for resolution applying the
principles, policies and practices referred to in Section 2.2(a)(ii) and this
subsection 2.2(a)(iii). If issues are submitted to the Independent Accountants
for resolution:  (i) Eternal and Buyer shall furnish or cause to be furnished to
the Independent Accountants such work papers and other documents and information
relating to the disputed issues as the Independent Accountants may request and
are reasonably available to that party or its agents and shall be afforded the
opportunity, together with the respective independent accountants or auditors,
as applicable, of Epoch and Buyer (if different from the Independent
Accountants), to present to the Independent Accountants any material relating to
the disputed issues and to discuss the issues with the Independent Accountants;
(ii) the determination by the Independent Accountants, as set forth in a notice
to be delivered to Eternal and Buyer within sixty (60) days of the submission to
the Independent Accountants of the issues remaining in dispute, shall be final,
binding and conclusive on the parties and shall be used in the calculation of
the Closing Working Capital; and (iii) Eternal and Buyer will each bear fifty
percent (50%) of the fees and costs of the Independent Accountants for such
determination.

 
 
12

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 
b.  
Second Purchase Price



Subject to Section 2.6, as of the Second Closing, in consideration for
the Second Shares, Buyer shall pay to Eternal, and, if any, each of the Second
Co-Sellers, either directly to any Second Co-Seller or through the agent agreed
upon by both parties, in the form of bank checks or by wire transfer, at the
option of Buyer, the Second Purchase Price. The Second Purchase Price shall be
paid (i) to Eternal from the Second Trust Account and (ii) to, if any, each of
the Second Co-Sellers from the Buyer.
.


c.  
To the extent necessary for obtaining the Governmental Authorizations and with
the intent of preventing the incurrence of any additional tax liabilities to
Seller, Eternal and each First Co-Seller and each Second Co-Seller, either
directly or through an agent, shall sign a document to prove the receipt of the
First Purchase Price and Second Purchase Price at the First and Second Closings
respectively.





2.3.  
Taxation and Expenses of Transfer of Shares



All the Taxes, dues or charges as charged or imposed by the tax authority of the
ROC on the Contemplated Transactions to each the Buyer, Eternal and each First
Co-Seller and Second Co-Seller, respectively, shall be borne by the Buyer,
Eternal, and each First Co-Seller and each Second Co-Seller, respectively, to
the extent applicable, under the applicable laws.


The applicable security transaction tax on the transfer of the First Shares and
Second Shares with respect to the First Purchase Price and Second Purchase Price
shall be withheld and paid by Buyer on behalf of the Sellers respectively to the
ROC tax authorities no later than three (3) business days immediately after the
First and Second Closing Date respectively.


The cost and expenses related to the First Trust Account and the Second Trust
Account shall be borne by the Buyer.


2.4           Preparation and Custody of the Share Certificates by Eternal


Upon the execution of this Agreement and at least three business days before the
First Closing, Eternal shall and shall cause the First Co-Sellers to provide or
cause to provide originals of the share certificates representing the First
Shares to Buyer for review. After Buyer's review, Eternal shall seal all the
said share certificates and keep them in Eternal's custody to secure the
delivery of the First Shares to Buyer at the First Closing.


2.5           First Trust Account


a.  
The Parties hereby agree that, as of the First Closing, immediately
contemporaneous with the First Purchase Price being paid by the Buyer to Eternal
and the First Co-Sellers for the First Shares, the First Trust Amount, which
shall be used to secure a part of Buyer’s remedies for Eternal's indemnification
obligations to the Buyer, pursuant to Sections 6.2 and 8.1 of this Agreement,
shall be deposited by Eternal in the form of bank checks or by wire transfer, at
Eternal’s option, into a trust account established by Buyer and Eternal for
the benefit of the Buyer.



b.  
In the event of a claim for Indemnity for a Loss (as defined in Section 8.1)
pursuant to Sections 6.2 and 8.1 hereof, Buyer shall first give Eternal written
notice, which shall include a description of the Loss and an estimate of the
amount sought for Indemnity, with substantial evidence of the
foregoing.  Eternal shall have 30 days to cure or rectify such alleged Breach or
Loss to Buyer’s reasonable satisfaction.  Upon the expiration of the 30 day
period, Buyer shall then be entitled to give written notice to the trustee of
the amount of such claim for Indemnity for a Loss (as defined in Section 8.1)
with a copy to Eternal.  The written notice shall include a description of the
Loss and an estimate of the amount sought for Indemnity. The trustee shall
retain amount sufficient to pay all Losses in trust until such time as the
trustee receives (i) a joint written instruction from Buyer and Eternal as to
the disposition of the claim for indemnity, (ii) an arbitration award with
respect to the claim for indemnity, or (iii) a court order with respect to the
claim for indemnity.  Except with respect to outstanding claims made by Buyer
for indemnity pursuant to Sections 6.2 and 8.1 hereof, if any, all funds
remaining in such trust account, including any interest accrued in respect of
the First Trust Amount, shall be released on the date 18 months after the First
Closing to Eternal, or at such other time as may be agreed by the Parties in
writing (provided, however, that prior to such release date, the interest
accrued in such account shall be available for payment of indemnification
pursuant to Sections 6.2 and 8.1 hereof).





c.  
To effect the Trust Amount being held by a trustee for the benefits of Buyer as
above mentioned, Eternal and Buyer shall jointly appoint a trustee which shall
be a bank duly licensed to engage in trust business and shall enter into a trust
agreement with the appointed trustee.



d.  
For the purpose of the application of the foreign investment approvals under the
Statute of Investment by Foreign Nationals (“FIA”), Epoch and/or Eternal, as the
case may be, shall provide necessary assistance to the Buyer for the FIA
application, and Eternal shall issue the documentation as may be required by the
Administration Bureau of Southern Taiwan Science Park to prove the receipt of
the First Purchase Price by Eternal as of the First Closing Date.



2.6           Second Trust Account


The Parties hereby agree that, as of the First Closing, (i) the Second Trust
Amount, to satisfy a security of the payment of the Eternal Second Purchase
Price payable by the Buyer to Eternal as of the Second Closing and in exchange
for Eternal's deposit of the Eternal Second Shares in the escrow account subject
to Section 3.2(i), shall be deposited by the Buyer into the Second Trust Account
established by the Buyer for the benefit of Eternal, and (ii) Eternal shall
deposit the Eternal Second Shares in an escrow account established by Eternal
for the benefit of Buyer to secure Eternal’s contractual undertaking on the sale
of the Eternal Second Shares under Section 2.1(b) of this Agreement.  Any
interest accrued in the Second Trust Account in respect of the Second Trust
Amount shall belong to Eternal.  Any dividends distributed in respect of the
Eternal Second Shares shall belong to Buyer.


Subject to Section 4.2 and 4.3, the Second Trust Amount, together with any
interest accrued, and the Eternal Second Shares shall be simultaneously released
to Eternal and the Buyer, respectively, as of the Second Closing Date.   Buyer
and Eternal shall give joint written notice to the trustee for the release of
the Second Trust Amount and any interest accrued and to the escrow agent for the
release of the Eternal Second Shares.


For the purpose of the application of the FIA, Epoch and/or Eternal, as the case
may be, shall provide necessary assistance to the Buyer for the FIA application,
and Eternal shall issue the documentation as may be required by the
Administration Bureau of Southern Taiwan Science Park to prove the receipt of
the Eternal Second Purchase Price by Eternal on the Second Closing Date.
 

 
13

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT


SECTION 3  
           THE CLOSINGS



3.1.  
The Closings



a.  
The First Closing



The closing of the First Transaction contemplated herein (hereinafter referred
to as "First Closing") shall occur at the office of Epoch located at no. 2, Luke
8th Road, Kaohsiung Science Park, Lu-Chuh Hsiang, Kaohsiung County, Taiwan
82151, ROC on February 15, 2009, subject to receiving necessary regulatory
approvals (the "First Closing Date"), or any other date and/or any other
location agreed between the Parties, provided all the conditions precedent under
Sections 4.1 and 4.3 have been fulfilled and satisfied.


b.  
The Second Closing



The closing of the Second Transaction contemplated herein (hereinafter referred
to as "Second Closing") shall occur at the office of Epoch located at no. 2,
Luke 8th Road, Kaohsiung Science Park, Lu-Chuh Hsiang, Kaohsiung County, Taiwan
82151, ROC eighteen (18) months after the First Closing Date (the "Second
Closing Date"), or any other location agreed between the Parties, provided all
the conditions precedent under Sections 4.2 and 4.3 have been fulfilled and
satisfied.


3.2.  
Actions at the First Closing



The following actions shall occur at or prior to the First Closing:


With respect to transfer of the First Shares of Epoch:


a.  
Eternal shall deliver, and cause the First Co-Sellers to deliver, to Buyer the
share certificates representing the First Shares of Epoch less the 1,000 shares
transferred to Buyer pursuant to Section 5.7, duly endorsed and shall provide
Buyer with the documents in Schedule 5 attached to this
Agreement.  Notwithstanding the foregoing, it is understood by the Parties that
one or more Non-Eternal Shareholders, holding in the aggregate no more than 0.5%
of the total issued and outstanding capital stock of Epoch, may fail to be
located by Eternal or may fail to execute  Non-Eternal Share Purchase Agreements
with Buyer and therefore may fail to deliver their shares as First Shares at the
First Closing. In that event, Eternal shall sell such additional shares as First
Shares to Buyer as may be necessary to transfer 90% of the issued and
outstanding shares of Epoch to Buyer at the First Closing.



b.  
Eternal shall cooperate with and help Buyer to record the name and address of
Buyer in the roster of shareholders of Epoch to effect the transfer of ownership
of the First Shares from the First Co-Sellers and Eternal to Buyer.





c.  
Eternal shall provide or cause to be provided and deliver to Buyer the
resignation letters from each of the directors and supervisors of Epoch, to take
effect on the First Closing Date.  In addition, Eternal shall provide or cause
to be provided and deliver to Buyer, from each executive officer listed on
Schedule 4 hereof, a certificate of such officers acknowledging that they have
no outstanding claims, whether for compensation for loss of office or otherwise
howsoever, against Epoch.



d.  
Eternal shall provide or cause to be provided and deliver to Buyer Epoch's
corporate seals, permits, licenses, books, check books of Epoch as necessary for
or in relation to the operations of Epoch as provided in Schedule 5, and cause
appropriate changes to the authorized signatories of Epoch in any bank account
or banking relationship as directed by Buyer.



e.  
Buyer shall pay to Eternal, and each of the First Co-Sellers, either directly to
any First Co-Seller or through the agent agreed upon by both parties, the First
Purchase Price excluding the applicable security transaction tax to be withheld
by Buyer.



f.  
Buyer shall pay the applicable security transaction tax, solely from the
withholding described above, to the ROC tax authority and provide the tax
receipt to Eternal and each of the First Co-Sellers, as required.



g.  
Epoch shall enter into two (2) year mandate or employment agreements, including
a three (3) year non-competition obligation following any termination of
employment in favor of the CMC Group and intellectual property assignment and
protection terms, as set forth in Attachment B for respective each key personnel
or employees identified on Schedule 7.



h.  
Buyer shall deliver a corporate guarantee issued by Cabot Microelectronics
Corporation guaranteeing Buyer’s payment of the Total Purchase Price in the form
and substance reasonably satisfactory to Eternal and Buyer, which guarantee
shall provide that (i) upon payment or satisfaction of the First Purchase Price,
the guaranteed amount shall automatically be reduced to, and limited to, the
Second Purchase Price amount and (ii) upon payment or satisfaction of the Second
Purchase Price, the guarantee shall automatically terminate and be of no further
force or effect.



 
14

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 
i.  
In accordance with Section 2.6 hereof, Eternal shall deposit the Eternal Second
Shares in the escrow account with the same the appointed trustee pursuant to
Sections 2.5 and 2.6, in favor of Buyer to secure its contractual undertaking on
sales of the Eternal Second Shares under Section 2.1(b) of this Agreement.
 Eternal shall pre-endorse on the reverse sides of the share certificates of
Eternal Second Shares for the share transfer, with the date of the share
transfer in blank, and shall authorize Buyer to effectuate and register the
share transfer to Buyer as of the Second Closing.  Eternal shall further deliver
a waiver to Buyer waiving its rights to any dividend distributions made on the
Second Shares after the First Closing.



j.  
Notwithstanding the foregoing, any Non-Eternal Shareholders who fail to deliver
their shares at the First Closing as contemplated in Section 3.2 (a) above may
deliver their shares at the Second Closing as provided in Section 4.2(c) below,
provided, however, that such Non-Eternal Shareholders will hold in the aggregate
no more than 0.5% of the total issued and outstanding capital stock of Epoch.
Such Non-Eternal Shareholders shall be referred to herein as "Second
Co-Sellers".



3.3.  
Actions at the Second Closing



The following actions shall occur at or prior to the Second Closing:


With respect to transfer of the Second Shares in Epoch:


a.  
Eternal shall authorize Buyer to effect the share transfer of the Second Shares
subject to Section 3.2 (i) and cause the Second Co-Sellers, if any, to deliver
to Buyer the share certificates representing the Second Shares duly endorsed by
the Second Co-Sellers and shall provide Buyer with the documents as listed in
Schedule 5 attached to this Agreement.



b.  
Buyer shall pay to Eternal (solely through release of the Second Trust Amount
from escrow as set forth in Section 2.6) and, if any, each of the Second
Co-Sellers, either directly to any Second Co-Seller or through the agent agreed
upon by both parties, the Second Purchase Price excluding the applicable
security transaction tax to be withheld by Buyer.



c.  
Buyer shall pay the applicable security transaction tax, solely from the
withholding described above, to the ROC tax authority and provide the tax
receipt to Eternal and each of the Second Co-Sellers, if any.





SECTION 4  
           CONDITIONS PRECEDENT TO THE CLOSINGS



4.1.  
Conditions Precedent to the Performance by Buyer of Its Obligations for the
First Closing



The obligations of Buyer to purchase or cause to purchase the First Shares, and
indirect ownership and interests of the Epoch Business and Epoch Assets at the
First Closing (and to consummate the Contemplated Transaction), shall be subject
to the prior satisfaction of all the following conditions to the reasonable
satisfaction of Buyer, unless waived in writing by Buyer at its sole discretion;
provided, however, Buyer shall not be relieved of its obligation to purchase or
cause to purchase the First Shares if the failure of the satisfaction of a
condition set forth in Section 4.1 (l) and (m) is directly, solely and
specifically attributable to Buyer in Buyer’s reasonable determination (as
supported by the assessment of an independent third party chosen by the
Parties):


a.  
The representations and warranties made by Eternal and Epoch as specified in
Schedule 2.A shall be true and correct as of the date hereof in all material
respects, and on and as of the First Closing Date as if such representations and
warranties were made on and as of such date, and Eternal, the Major Co-Sellers
and Epoch shall have materially satisfied all conditions and performed all
duties, covenants and agreements which Eternal and Epoch are required hereunder
to satisfy and to perform as of the First Closing Date;



b.  
Buyer, however, reserves the right to waive any of the Representations and
Warranties of Eternal and Epoch and to consummate the Contemplated Transaction
under this Agreement. At or prior to the First Closing, there shall have been
delivered to Buyer (1) a certificate of Eternal and Epoch, in form and substance
reasonably satisfactory to Buyer, as to the matters set forth in clause (a)
above, (2) a certificate of the chief executive officer of Epoch and the chief
financial officer of Epoch, in form and substance satisfactory to Buyer, as to
the matters set forth in Schedule 9, and (3) an opinion of Epoch’s counsel, in
form and substance reasonable satisfactory to Buyer, with regard to the matters
set forth in Schedule 10;



 
15

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 
c.  
At or prior to the First Closing, there shall have been delivered to Buyer a
statement of opinion of the independent auditor of Epoch and (ii) audited
financial statements as of December 31, 2008 to the extent practicable, and to
the extent that the audited financial statements as of December 31, 2008 are not
available at or prior to the First Closing, unaudited financial statements as of
December 31, 2008 (with audited financial statements for such period provided as
soon as reasonably practicable), both in form reasonably satisfactory to Buyer;





d.  
The Non-Eternal Share Purchase Agreement(s) in the form and substance as
attached in Attachment C shall have been signed by the First Co-Sellers three
business days prior to the First Closing Date, wherein the number of shares to
be transferred by such shareholders in the First Closing, along with Eternal,
will in the aggregate constitute the First Shares and the closing of the
transaction under the Non-Eternal Share Purchase Agreement(s) has been completed
prior to, or occurs simultaneously, as of the Closing of the First Transaction
hereunder. Notwithstanding the foregoing, it is understood by the Parties that
one or more Non-Eternal Shareholders, holding in the aggregate no more than 0.5%
of the total issued and outstanding capital stock of Epoch, may fail to be
located by Eternal or may fail to execute share purchase agreements with Buyer
and therefore may fail to deliver their shares as First Shares at the First
Closing. In that event, Eternal shall sell such additional shares as First
Shares to Buyer as may be necessary to transfer 90% of the issued and
outstanding shares of Epoch to Buyer at the First Closing.



e.  
On and as of the date of the First Closing, neither Eternal nor Epoch shall be a
party or subject to any, Contract, law, statute, ordinance, Order, rule,
regulation, Consent or other requirement which would prevent Eternal from
selling the Eternal First Shares and Eternal Second Shares, or prevent the
control, ownership or operation by Buyer and/or its affiliates of the business
or substantially all of the properties and assets of Epoch, the Epoch Assets and
the Epoch Business.



f.  
During the period between the execution of this Agreement and through the First
Closing Date, there shall not have occurred or arisen any Material Adverse
Effect; provided, however, that such Material Adverse Effect does not include a
Material Adverse Effect that arises directly from matters arising under Section
5.1(c) for which Buyer had provided written consent pursuant thereto.



g.  
On or prior to the First Closing Date, this Agreement, and each other material
instrument and document set forth on Schedule 5, shall have been executed and
delivered to Buyer by Eternal and Epoch, as the case may be, and each such
agreement shall be in full force and effect as of the First Closing, and Eternal
and Epoch, as the case may be, shall be in material compliance with all of the
respective material provisions hereof and thereof.





h.  
All Governmental Authorizations, of all applicable Governmental Bodies,
including foreign investment approvals under the Statute of Investment by
Foreign Nationals, Fair Trade Act of the ROC for the combination, and other
related laws and regulations of the ROC, as well as the relevant Governmental
Authorizations under the anti-trust laws and regulations in other jurisdictions
required to be obtained in order to permit the consummation of the First
Transaction contemplated by this Agreement (including securities laws and
regulations affecting the sale of the First Shares from Eternal to Buyer), and
to permit the business presently carried on by Epoch to continue unimpaired
immediately following the First Closing, shall have been obtained and be in full
force and effect, and all other Legal Requirements for the valid consummation by
the Parties hereto of the Contemplated Transaction hall have been satisfied.



i.  
No action or Proceeding shall have been instituted, or substantially likely to
the Knowledge of Eternal or Epoch to be instituted, and, at the time of the
First Closing, be pending before any Governmental Body which would restrain or
prohibit, withhold any authorization for, or seek damages with respect to, any
Contemplated Transaction, nor shall any Governmental Body have notified any
Party to this Agreement that the consummation of the Contemplated Transaction
shall constitute a Conflict, a violation of any applicable laws, or any agency
or political subdivision thereof, or that it intends to commence proceedings to
restrain the consummation of any Contemplated Transaction, or to force
divestiture, unless such Governmental Body shall have withdrawn such notice
prior to the time of the First Closing.



j.  
Two (2) year mandate or employment agreements with the Persons identified on
Schedule 7 substantially in the form and substance as provided in Attachment B
shall have been mutually agreed between Epoch and each Person who is a party to
such agreements, and executed concurrently with the First Closing.  Such
agreements shall include intellectual property assignment and protection and
non-competition obligations in favor of the CMC Group during the applicable
period of employment term plus three (3) years after employment.



k.  
At or prior to the First Closing, Eternal shall deliver to Buyer: (i) the
audited report for Epoch for the year[s] ended December 31, 2007, and to the
extent practicable, December 31, 2008; and, (ii), to the extent the audited
report for the year ended December 31, 2008 is not available, interim unaudited
financial statements as at and for the nine month period ended September 30,
2008, including a balance sheet, an income statement, and a statement of sources
and uses of cash, as well as monthly financial statements for October, November,
and December, 2008 (with audited financial statements for such period provided
as soon as reasonably practicable).



 
16

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 
l.  
To the extent owned by Eternal, Eternal shall have entered into a license
agreement (not including any technical services/support) with Epoch and Buyer
with commercially reasonable terms solely for the unlimited internal use by
Buyer (solely for assisting Epoch’s operations) and Epoch within Taiwan with
respect to Epoch’s EIS/MIS system applications currently used by Epoch that are
necessary to operate the Epoch Assets or Epoch Business, including but not
limited to source code for Epoch’s EIS/MIS system with such license to be fully
paid up, irrevocable and perpetual.



m.  
Subject to Section 5.10, Eternal shall have entered into a license agreement
with Epoch and Buyer in form and substance reasonably satisfactory to Buyer and
Eternal with respect to the use of any trade name or trademark currently used by
Epoch that contains the name or mark of “Eternal” and is owned by Eternal, only
through the period of six months following the Second Closing, with an exception
for any Eternal trade names or marks that would cause disruption to or
non-qualification by Epoch’s customers, for which license to such will continue
through the time at which Epoch is able to reasonably and without cost effect a
change to such name or mark.  Such license shall be fully paid up and
irrevocable.





n.  
To the extent required and except for [  ***  ], Epoch shall have obtained all
Consents necessary to maintain material Contracts to which Epoch is a party that
may be required by the Contemplated Transactions.





o.  
During the period between the execution of this Agreement and at least five (5)
business days prior to the First Closing Date, Epoch shall have fully funded
(but not distributed) any and all underfunded pension obligations, so that Epoch
will have no obligation for unfunded or underfunded pension obligations to
employees incurred prior to the First Closing, and shall have provided written
evidence of such funding to Buyer at or prior to the First Closing.





p.  
During the period between the execution of this Agreement and the First Closing
Date, Epoch shall have disposed of all assets related to Old Plant II and fully
paid for their disposal, at fair value in an arm’s length transaction, and
appropriately accounted for any associated impairment and disposition so that
Epoch will have no outstanding or unaccounted for obligations, impairments or
accruals related to Old Plant II as of the First Closing.



q.  
Subject to Section 5.7 and Buyer’s agreement to pay Eternal the purchase price
for the 1,000 shares at the First Closing, Eternal shall transfer one thousand
shares to the Buyer and cause Epoch to register the Buyer as a shareholder of
Epoch at any day before 16 days of the First Closing Date; Eternal shall further
cause Epoch to convene a special shareholders meeting to elect Buyer's
representatives as new directors and supervisor of Epoch prior to the First
Closing.



r.  
Subject to Section 5.1(d), each of Eternal and Epoch shall waive its rights
under the Consent Letters (as hereinafter defined).



s.  
The First Shares and the Eternal Second Shares shall together constitute not
less than 99.5% of the shares of the issued and outstanding capital stack of
Epoch.



 
17

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 
4.2.  
Conditions Precedent to the Performance by Buyer of its Obligations for the
Second Closing



The obligations of Buyer to purchase or cause to purchase the Second Shares
shall be subject to the prior satisfaction of all the following conditions[],
unless waived in writing by Buyer at its sole discretion; provided, however,
Buyer shall not be relieved of its obligation to purchase or cause to purchase
the Second Shares if the failure of the fulfillment of any of the following
conditions is due to causes attributable to Buyer:


a.  
The representations and warranties made by Eternal as specified in Schedule 2.B
shall be true and correct in all material respects as of the date hereof, and on
and as of the Second Closing Date as if such representations and warranties were
made on and as of such date, and Eternal shall have satisfied all conditions and
performed all duties, covenants and agreements which Eternal is required
hereunder to satisfy and to perform as of the Second Closing Date.



b.  
On and as of the Second Closing Date, Eternal shall not be a party or subject to
any, Contract, law, statute, ordinance, Order, rule, regulation, Consent or
other Legal Requirement which would prevent Eternal from selling the Eternal
Second Shares.



c.  
On or prior to the Second Closing Date, this Agreement, and each other material
instrument and document contemplated hereby, shall have been executed and
delivered to Buyer by Eternal or Epoch, as the case may be, and each such
agreement shall be in full force and effect as of the Second Closing, and
Eternal or Epoch, as the case may be, shall be in material compliance with all
of the respective material provisions hereof and thereof.



d.  
Eternal shall have caused the signing of the Non-Eternal Share Purchase
Agreement(s) substantially in the form and substance as attached in Attachment C
by the Second Co-Sellers, if any, before the Second Closing Date.



e.  
All Governmental Authorizations of all applicable Governmental Bodies, including
foreign investment approvals under the Statute of Investment by Foreign
Nationals, and other related laws and regulations of the ROC, as well as the
relevant Governmental Authorizations under the anti-trust laws and regulations
in other jurisdictions required to be obtained in order to permit the
consummation of the Second Transaction contemplated by this Agreement (including
securities laws and regulations affecting the sale of the Second Shares from
Eternal to Buyer), shall have been obtained and be in full force and effect, and
all other  Legal Requirements for the valid consummation by the Parties hereto
of the Contemplated Transaction shall have been satisfied.



f.  
No action or Proceeding shall have been instituted and, at the time of the
Second Closing, be pending before any Governmental Body which would restrain or
prohibit, withhold any authorization for, or seek damages with respect to, any
Contemplated Transaction, nor shall there be any substantial likelihood that any
such action or proceeding shall be instituted, nor shall any Governmental Body
have notified any Party to this Agreement that the consummation of the
Contemplated Transaction shall constitute a Conflict, a violation of any
applicable laws, or any agency or political subdivision thereof, or that it
intends to commence proceedings to restrain the consummation of any Contemplated
Transaction, or to force divestiture, unless such Governmental Body shall have
withdrawn such notice prior to the time of the Second Closing.



4.3.  
Conditions Precedent to the Performance by Eternal of its Obligations



The obligations of Eternal to sell and transfer, or cause to sell and transfer,
the First Shares and Second Shares and the obligations of Eternal to perform
this Agreement according to its terms, shall be subject to the prior
satisfaction of all the following conditions, unless waived in writing by
Eternal at its sole discretion:


a.  
The representations and warranties made by Buyer herein shall be true and
correct in all material respects as of the date hereof, and on and as of any
dates of the Closings as if such representations and warranties were made on and
as of such dates, and Buyer shall have satisfied all conditions and performed
all duties and covenants and agreements which Buyer is required hereunder to
satisfy and to perform as of any dates of the Closings.



b.  
All corporate and other procedures to be undertaken by Buyer in connection with
the Contemplated Transaction, and all documents and instruments incident thereto
shall be in form and substance satisfactory to Eternal and Eternal’s counsel,
and Eternal and Eternal's counsel shall have received all such counterpart
originals or certificates or other copies of such documents as they may
reasonably request.



c.  
All Governmental Authorizations, of all applicable Governmental Bodies,
including foreign investment approvals under the Statute of Investment by
Foreign Nationals, Fair Trade Act of the ROC for the combination, if applicable
and other related laws and regulations of the ROC, as well as the relevant
Governmental Authorizations under the anti-trust laws and regulations in other
jurisdictions required to be obtained in order to permit the consummation of the
Contemplated Transactions (including securities laws and regulations affecting
the sale of the respective First Shares and Second Shares from Eternal to
Buyer), and shall have been obtained and be in full force and effect, and all
other Legal Requirements for the valid consummation by the Parties hereto of the
Contemplated Transaction shall have been satisfied.

 
 
18

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 
d.  
No action or Proceeding shall have been instituted and, at the time of the
respective Closing, be pending before any Governmental Body which would restrain
or prohibit, withhold any authorization for, or seek damages with respect to,
any Contemplated Transaction, nor shall any Governmental Body have notified any
Party to this Agreement that the consummation of the Contemplated Transaction
shall constitute a Conflict, a violation of any applicable laws, or any agency
or political subdivision thereof, or that it intends to commence proceedings to
restrain the consummation of any Contemplated Transaction, or to force
divestiture, unless such Governmental Body shall have withdrawn such notice
prior to the time of the respective Closing.



e.  
Buyer shall have obtained a corporate guarantee issued by Cabot Microelectronics
Corporation in favor of Eternal guaranteeing Buyer’s payment of the Total
Purchase Price in a form and substance reasonably  satisfactory to Eternal and
Buyer, which guarantee shall provide that (i) upon payment or satisfaction of
the First Purchase Price, the guaranteed amount shall automatically be reduced
to, and limited to, the Second Purchase Price amount and (ii) upon payment or
satisfaction of the Second Purchase Price, the guarantee shall automatically
terminate and be of no further force or effect.





SECTION 5  
           CONDUCT BETWEEN SIGNING AND CLOSINGS



5.1.  
Investigations and Operations of the Business of Epoch



Between the date of this Agreement and the date of the First Closing, Eternal
and Epoch each shall, and shall cause the officers and directors of Epoch to,
regularly consult with Buyer as to, and cooperate with Buyer’s reasonable
requests for information regarding the operation of Epoch's business, and
Eternal and Epoch agree to cause the following (unless otherwise set forth in
this Agreement):


a.  
Buyer and each of its accounting and legal representatives and agents shall be
granted reasonable access to all premises and books and records of Epoch,
provided that Buyer gives Epoch at least 48 hours written notice, and Epoch and
Eternal shall cause the officers of Epoch to promptly furnish Buyer with such
financial and operating data and other information with respect to Epoch, as
Buyer may from time to time reasonably request; provided, however, that any such
investigation shall be conducted in such a manner so as not to interfere
unreasonably with the business operations of Epoch.  In addition, the Parties
hereto will take all such other steps as are necessary to protect the
confidentiality of such material as provided in Section 5.4 hereof.



b.  
Except for the transfer of those employees or officers that Buyer has decided
not to retain after the First Closing, Epoch and Eternal shall use best efforts
to preserve substantially intact the business organization of Epoch and to keep
available the services of the present officers and employees of Epoch, and
preserve the present relationships of Epoch, with principal customers, suppliers
and other commercial counterparties.   Lists of the present officers of
Epoch and the present principal customers, suppliers and other commercial
counterparties of Epoch are attached hereto as Schedule 6.

 
 
19

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 
c.  
Except for those matters specified in this Agreement, including but not limited
to,  the disposal of the assets of an Old Plant II, any profit sharing
(cash)  in accordance with Schedule 2-4, any distribution of any retained
undistributed earnings, the full funding of the underfunded pension obligation,
and any matter specifically consented to in writing by Buyer,  Epoch and Eternal
have caused and shall cause Epoch to be operated as a company only in the
Ordinary Course of Business.  Without limiting the generality of the foregoing,
Epoch and Eternal shall not, without obtaining the prior written Consent of
Buyer, which shall be timely given in light of the applicable circumstances and
shall not be unreasonably withheld, (except for those matters specified in this
Agreement, including but not limited to, any profit sharing (cash) in accordance
with Schedule 2-4, any distribution of any retained undistributed profits, the
full funding of the underfunded pension obligation, and any matter specifically
consented to in writing by Buyer) cause or permit Epoch to:



(1)  
Issue or agree to issue any additional equity securities or debt securities; or



(2)  
Grant or agree to grant any option, warrant or other right to subscribe for or
purchase or otherwise acquire any equity securities, or issue or agree to issue
any securities convertible into or exchangeable for any equity securities; or



(3)  
Directly or indirectly redeem, purchase or otherwise acquire or agree to acquire
any equity securities, other than as contemplated by this Agreement; or



(4)  
Effect a split, combination or reclassification of any equity securities of or a
recapitalization; or change, amend or modify the Articles of Incorporation or
other governing instruments (except as contemplated hereby); or



(5)  
Borrow or agree to borrow any funds through loans or otherwise, or guaranty or
agree to guaranty the obligations of others or incur any material obligations,
but Buyer's prior written Consent shall not be unreasonably withheld with
respect to such borrowing as are necessary in the Ordinary Course of Business;
or



(6)  
Make any distribution of dividends or payment to Eternal or any entity
controlled by Eternal or make any distribution of dividends to any other Party;
or



(7)  
Sell, Lease, dispose or Encumber its assets or property except in the Ordinary
Course of Business; or



(8)  
Retain or increase the compensation of any employee or agent whose aggregate
compensation (except for those specified in Schedule 2-4 reasonably agreed to by
Buyer) would exceed NT$ 500,000 per annum; or



(9)  
Enter into any employment Contract with a term of more than six-months or
without a term; or



(10)  
Enter into any consulting Contract, except in the Ordinary Course of Business;
or



(11)  
License or transfer or enter into any Contract to license or transfer
trademarks, copyrights or any other intellectual property, other than purchases
and licensing of commercial software in the Ordinary Course of Business; or



(12)  
Change of the corporate name; or



(13)  
Enter into voluntary winding-up process; or



(14)  
Reduce share capital; or



(15)  
Fail to maintain the existing insurance coverage; or



(16)  
Pass any shareholders resolutions; or



(17)  
Incur any capital commitment or create any security interest over assets, other
than the planned capital commitments listed in Schedule 8; or



(18)  
Declare dividends or any other benefits or earnings from the retained earnings
of Epoch as of the end of 2008; or



(19)  
Commit to any other material contractual or contingent obligation over
NT$500,000; or



(20)  
Fail to maintain a level of working capital consistent with the Ordinary Course
of Business.

 
 
20

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 
d.  
Prior to the First Closing, for the purpose of Buyer's share purchase hereunder,
Eternal shall waive any and all of its rights, including purchase rights and/or
rights of first refusal, as the case may be, to purchase any shares held by the
First Co-Sellers and Second Co-Sellers during or after the lock-up period
pursuant to the Consent Letter of Custody of Share Certificates and Consent
Letter of Share Sale and Purchase, which were executed by the First Co-Sellers
and Second Co-Sellers ("Consent Letters").   Eternal shall further cause Epoch
to waive any and all of its rights under the Consent Letters and agree that the
First Co-Sellers and Second Co-Sellers who executed the Consent Letters are free
to sell his/her shares to Buyer as of the First Closing Date.



5.2.  
Governmental Authorization



Prior to the Closings, Buyer shall at Buyer’s cost, and Eternal shall provide
all reasonable assistance to Buyer at Eternal’s cost, take all actions and
execute all documents and instruments as are necessary to:


(a)  
Prepare and file, or cause to be prepared and filed, all necessary applications
for Governmental Authorization  to the Contemplated Transaction (and other
materials in connection therewith required to be filed by Buyer, Eternal and
Epoch), as the case may be, by any and all applicable Governmental Bodies having
jurisdiction under the circumstances, including any antitrust filings to be
filed by Buyer in the ROC, if applicable;



(b)  
Prosecute, or cause to be prosecuted, such applications with diligence;



(c)  
Diligently oppose, or cause to be diligently opposed, any objections to, appeals
from, or petitions to reconsider any such Consent;



(d)  
Take all such further action as may reasonably be necessary to obtain the
appropriate orders approving such transactions; and



(e)  
All Parties shall cooperate with each other for obtaining such Governmental
Authorization and Consent.





5.3.  
Notice of Events Prior to the Closings



(a)  
Each Party hereto shall give prompt written notice to each other Party of the
occurrence or nonoccurrence of any event, the occurrence or nonoccurrence of
which would cause any representation or warranty of the notifying Party to be
untrue if such representation were to be made at the time of the occurrence or
nonoccurrence of such event, and the notifying Party shall use its best efforts
to remedy the same.



(b)  
Eternal and Epoch shall give prompt written notice to Buyer of all suits,
actions, governmental investigations and legal, administrative, arbitration and
other Proceedings, and all other controversies, which arise or are commenced by
or against Epoch, or are threatened by or, to the best of its Knowledge, against
Epoch after the date of this Agreement.



5.4.  
Confidentiality of Information



Eternal, Epoch and Buyer agree to keep confidential the contents of this
Agreement and any information in connection with the Contemplated Transactions,
including but not limited to Letter Agreement dated June 7, 2006, and Amendment
No. 1 dated June 17, 2008, entered into by and among the CMC Group, Epoch and
Eternal and the Preliminary, Non-binding Draft Indication of Interest, issued by
the CMC Group on October 12, 2008 and acknowledgment of the receipt of T.F.
Shiao on behalf of Epoch and Eternal on October 13, 2008.  Unless otherwise
required by applicable law, neither Eternal, Epoch nor the Buyer shall disclose
any part of this Agreement without a prior written Consent of the other Parties;
provided, however, Eternal, Epoch or Buyer may disclose the contents of this
Agreement to a reasonable extent in order to exercise or protect its rights
under this Agreement or to make applicable regulatory filings and
disclosures. Notwithstanding any provision to the contrary, Buyer shall have the
right to use and disclose the information and data of Epoch after the First
Closing Date.
 
 
21

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 
5.5.  
Best Efforts



Each of Buyer, Epoch and Eternal shall use its best efforts and proceed with all
diligence to cause the conditions specified in Section 4 hereof to be satisfied
at or prior to the applicable Closings.


5.6.  
Distribution Agreement



Between the date of this Agreement and the First Closing Date, Buyer and
Eternal  shall discuss in good faith to conclude a distributorship agreement,
with the intent for such agreement to be entered into by and between Epoch and
Eternal on the First Closing Date, which enables Eternal, or an affiliate of
Eternal reasonably acceptable to Buyer, to serve as a regionally exclusive
distributor in Taiwan and the PRC, for Epoch's LCD manufacturing applications
products sold or under development as of the date of this Agreement, including
but not limited to liquid crystal display slurry and clean products
(“Distribution Agreement”).




5.7.  
Pre-Closing Share Transfer and Election of New Directors and Supervisors



Between the date of this Agreement and the First Closing Date, Eternal shall
transfer one thousand shares to Buyer and cause Epoch to register Buyer as a
shareholder of Epoch at any day prior to 16 days in advance of the First Closing
Date.   Prior to the First Closing Date or immediately before the First Closing
on the First Closing Date, Eternal shall cause Epoch to convene a special
shareholders meeting to elect one of Buyer's representatives as new directors
and supervisors of Epoch.




5.8           Updated Due Diligence


Buyer shall be entitled to perform Updated Due Diligence prior to the First
Closing Date hereof.


5.9           IP Assignment Agreement


Epoch and Eternal shall enter into an intellectual property assignment agreement
on the First Closing Date substantially in the form and substance reasonably
satisfactory to Eternal and Buyer, wherein Epoch shall assign fifty percent
(50%) of the rights related to the patents application of 3D TSV, which has been
filed by Epoch, to Eternal (or its designee) and agree that each party may
freely exercise such rights as a whole without obtaining consent from, and
without accounting to, the other.  Epoch and Eternal shall enter into an
intellectual property assignment agreement on the First Closing Date
substantially in the form and substance reasonably satisfactory to Eternal and
Buyer, wherein Epoch shall assign one-hundred percent (100%) of the rights
related to the patents application of 3D wire bond, which has been filed by
Epoch, to Eternal (or its designee).


5.10           Trademark Assignment Agreement


Buyer, Epoch, and Eternal shall enter into a trademark assignment agreement on
the First Closing Date substantially in the form and substance reasonably
satisfactory to Eternal and Buyer, wherein Buyer and Epoch agree that Epoch
shall assign the trademarks which include the word “Eternal” to Eternal or its
designee.


5.11 Directors’ and Officers’ Insurance


Epoch shall use good faith efforts to have purchased “run-off” directors and
officers insurance for the three-year period following the First Closing Date
covering directors and officers of Epoch who served prior to the First Closing
Date.


5.12           Non-Competition Undertaking


Eternal and Epoch shall cause each of Mr. T.F. Shiao and Mr. Shun-Ren Huang to
respectively sign an undertaking on or prior to the First Closing Date that he
does not owns, or has owned, of record, or as a beneficial owner, an equity
interest or any other financial or profit interest in any Person that has
engaged in competition with Epoch with respect to any line of the products or
services of Epoch, except for passive ownership of less than one percent (1%) of
the outstanding capital stock of any publicly traded company.
 
 
22

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 
SECTION 6  
           REPRESENTATIONS, WARRANTIES AND COVENANTS OF ETERNAL AND EPOCH



6.1.  
Except as otherwise set forth in the schedules, or as otherwise approved in
writing by Buyer, Eternal and Epoch hereby represent, warrant and covenant to
Buyer as follows:



The Representations, Warranties and Covenants of Eternal and Epoch with respect
to transfer of the Eternal First Shares and Eternal Second Shares, the Epoch
Business and the Epoch Assets as set out in Schedule 2 are effective and valid
during the applicable Warranty Period.
 
6.2.  
Subject to Section 2.5 hereof, Buyer may use the Trust Amount to offset any
claims (or parts of any claims) that Buyer may have against Eternal under this
Agreement, the amount of any such Liability shall not be limited to the Trust
Amount.



SECTION 7  
           REPRESENTATIONS AND WARRANTIES OF BUYER



The Representations, Warranties and Covenants of Buyer as set out in Schedule 3
are effective and valid for the applicable Warranty Period.


SECTION 8  
           INDEMNIFICATION



8.1.  
Indemnification by Eternal



Eternal shall indemnify and hold harmless ("Indemnify") Buyer, from and against
all losses and Liabilities  (including reasonable attorneys' fees and other
expenses),  (each, a "Loss") awarded by an applicable court, arbitration
tribunal, or other body  to have occurred from (i) a Breach by Eternal or Epoch
of any of the Representations Warranties, Covenants, and Indemnities set forth
in Schedule 2 or in any agreement or instrument delivered by Eternal or Epoch in
connection with this Agreement; (ii) any and all Losses related to [  ***  ];
and (iii) any material third-party claim unasserted as of the First Closing Date
but relating to events occurring prior to the First Closing Date, and relating
to events prior to the Second Closing Date for a Breach by Eternal of any of the
Representations and Warranties, Covenants, Indemnities set forth in Schedule
2.B.  For the purpose of this Agreement, Loss sustained by Epoch from any Breach
by Eternal of any Representations, Warranties, Covenants, and Indemnities set
forth in Schedule 2 or in any agreement or instrument and delivered by Eternal
in connection with this Agreement shall be deemed as the Loss of Buyer;
provided, however, that Eternal shall have no obligation to Indemnify Buyer
against Losses under this Section 8.1 until Buyer has suffered such Losses in
excess of USD$100,000  after which point Eternal shall be obligated to Indemnify
Buyer from and against all such Losses, including the first USD$100,000 of such
Losses under this Section 8.1; provided further, that notwithstanding the
preceding clause or any disclosure under the Schedule of Exceptions or
elsewhere, any Losses suffered by Buyer by reason of [ ***  ] shall not be
subject to the prior clause but instead shall be indemnifiable independently and
in addition to such limitation from the first dollar of Loss.


8.2.  
Indemnification by Buyer



Buyer shall indemnify Eternal from and against all Losses incurred directly or
indirectly from any breach by Buyer of any of its Representations, Warranties
and Covenants, or any instrument delivered by Buyer in connection with this
Agreement.


8.3.  
Claims for Indemnification



In the event of the occurrence of any event which either Party asserts is an
indemnifiable event pursuant to this Section 8, such Party shall notify the
indemnifying Party promptly and, if such event involves the claims of any Third
Party, the indemnifying Party shall have the right to have sole control over,
and shall assume all expense with respect to, the defense, settlement,
adjustment or compromise of any claims as to which this Section 8 requires it to
indemnify the other Party, provided that (i) the indemnified Party may, if it so
desires, employ counsel at its own expense to assist in the handling of such
claims and (ii) the indemnified Party shall obtain the prior written approval of
the indemnifying Party, which shall not be unreasonably withheld, before
entering into any settlement, adjustment or compromise of such claim or ceasing
to defend against such claim, if pursuant thereto or as a result thereof there
would be imposed injunctive or other relief against the indemnifying Party or
the indemnifying Party would be required to make any payment.
 
 
23

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 
8.4.  
Warranty Period for General Matters



The rights of Buyer to claim against the Eternal to Indemnify Buyer for the Loss
and Indemnified Amount in respect to the Eternal’s Warranty for General Matters
will cease to be effective two (2) months after expiration of the Warranty
Period for General Matters, except for the Eternal’s intentional concealment of
any Breach of any Eternal’s Warranty for general matters.


8.5.  
Warranty Period for Taxes



The rights of Buyer to claim against Eternal to Indemnify Buyer for the Loss and
Indemnified Amount in respect to the Eternal’s Warranty for Taxes will cease to
be effective two (2) months after expiration of the Warranty Period for Taxes,
except for the Eternal’s intentional concealment of any Breach of any Eternal’s
Warranty for Taxes.  Provided, however, any Indemnified Amount in respect to the
Eternal’s Warranty for Taxes shall be offset by any tax refunds of Epoch
resulting from taxes previously paid by Epoch for its business activities prior
to First Closing and to be refunded after First Closing.


8.6.  
Warranty Period for Environmental Issues



The rights of Buyer to claim against Eternal to Indemnify Buyer for the Loss and
Indemnified Amount in respect to the Eternal’s Warranty for Environmental Issues
will cease to be effective two (2) months after expiration of the Warranty
Period for Environmental Issues, except for the Eternal’s intentional
concealment of any Breach of any Eternal’s Warranty for environmental issues.


8.7.  
Warranty Period for Pension and Employee Benefit Matters



The rights of Buyer to claim against Eternal to Indemnify Buyer for the Loss and
Indemnified Amount in respect to Eternal’s Warranty for pension and employee
benefit matters will cease to be effective two (2) months after expiration of
the Warranty Period for Employee Benefit Matters, except for the Eternal’s
intentional concealment of any Breach of any Eternal’s Warranty for pension and
employee benefit matters.


8.8.  
Limitation of Liability



Unless otherwise specified in this Agreement, in no event shall either Party be
liable for respect to any special or indirect damages suffered in connection
with this Agreement, however caused and under any theory of liability whether
based in contract, tort (including negligence), products liability, or
otherwise. The foregoing limitations shall apply regardless of whether the other
Party has been advised of the possibility of such damages and notwithstanding
the failure of essential purpose of any limited remedy stated herein.
 
 
24

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 
SECTION 9  
           TERMINATION



9.1.  
Grounds for Termination



At any time prior to the First Closing, this Agreement and the Contemplated
Transaction may be terminated as follows:


a.  
By mutual written Consent of the Parties hereto, upon no liability by one Party
to another;



b.  
By Buyer, without liability to Eternal, Epoch or the Major Co-Sellers, if there
has been a material misrepresentation or a material Breach of covenant or
warranty by Eternal or Epoch of its representations and warranties as set forth
herein or as set forth in any schedules hereto; including a Breach by Eternal of
its indemnification obligations when due in accordance with Section 8.1 with
respect to any Loss related to any Taxes payable by Epoch, and Eternal have not
cured such Breach within the earlier of (i) the First Closing Date, or (ii) the
date which is ten (10) days after the date of receipt by Eternal of written
notice of such Breach from Buyer; provided, however, that if the notice of a
Breach is provided less than ten (10) days prior to the First Closing, the First
Closing Date shall automatically be extended to the 11th date following
Eternal’s receipt of the notice;



c.  
By Eternal, without liability to Buyer, if there has been a
material misrepresentation or a material Breach of covenant or warranty by Buyer
of its representations and warranties as set forth herein or as set forth in any
Schedule hereto, and Buyer has not cured such Breach within the earlier of (i)
the date of the First Closing, or (ii) the date which is ten (10) days after the
date of receipt by Buyer of written notice of such Breach from Buyer; or



d.  
By Eternal or Buyer by written notice, upon no payment by one Party to any other
Party, if the First Closing has not taken place on or before June 30, 2009 (such
date to be automatically extended until September 30, 2009 if the necessary,
foreign investment approval, anti-trust approvals or any other Government
Authorization  have not been obtained by Buyer on or prior to such date), or
such other date as the Parties may agree upon in writing due to the fault of
neither Eternal nor Buyer (e.g., Buyer's good faith failure to obtain Government
Authorization, Epoch's and Eternal’s good faith failure to satisfy the
conditions of First Closing).



After the First Closing, in no event shall Buyer or Eternal have any right to
rescind or terminate this Agreement.


9.2.  
Effect of Termination



In the event that this Agreement shall be terminated pursuant to the provisions
of Section 9.1 hereof, all of the following shall occur:


a.  
all further obligations of the Parties hereto under this Agreement shall
terminate, except for the obligations of each Party under this Section 9.2 and
Section 5.4.



b.  
In the event that the Agreement is terminated under Section 9.1 prior to the
First Closing, the Buyer shall transfer the one thousand shares back to the
shareholder who transferred the shares to the Buyer under Section 4.1 (q) and
cause the directors that are representatives of Buyer to resign from Epoch on or
prior to the termination date. Buyer shall bear the costs and fees associated
with transferring back the one thousand shares to the shareholder who
transferred to Buyer under Section 4.1 (k) and the resignation of its
representative.



SECTION 10  
           [Intentionally Left Blank]



 
25

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 
SECTION 11  
           MISCELLANEOUS



11.1.  
Payment of Expenses and Fees



Except as otherwise provided herein, each Party hereto shall bear its own costs
and expenses, including but not limited to attorneys' fees incurred in
connection with the Contemplated Transaction.


11.2.  
Additional Assurances



Eternal and Epoch agree to execute and deliver such further instruments and
documents as may be reasonably requested by the other Party hereto from time to
time to consummate or evidence the Contemplated Transaction  or otherwise to
carry out the intent hereof.


11.3.  
Nonassignability



Neither this Agreement, nor any rights, duties or interests herein shall be
assigned, transferred, pledged, hypothecated or otherwise conveyed by either
Party hereto without the prior written Consent of the other Party hereto, except
that Buyer shall have the right to assign this Agreement (without the Consent of
any Person or Party) in the event of a change in control or to any entity owned
or controlled by, controlling or under common control with Buyer, provided that
Buyer shall guarantee the performance by the assignee of the obligations
hereunder, to the extent not yet performed by Buyer prior to such
assignment.  Any attempt to convey in violation of this Section 11.3 shall be
void and shall constitute a default hereunder.


11.4.  
Entire Agreement



This Agreement and the schedules hereto constitute the entire agreement between
the Parties hereto pertaining to the subject matter hereof, and supersede all
prior and contemporaneous agreements and understandings of the Parties with
respect to the subject matter hereof.  There are no warranties, representations
or other agreements between the Parties in connection with the subject
matter hereof, except as specifically set forth herein.  No supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the Party to be bound thereby. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver, unless otherwise expressly provided therein.


11.5  
  Passive Investor after First Closing



Between the dates of the First Closing and the Second Closing, Eternal hereby
agrees to act as a passive investor of Epoch and shall not be entitled to
appoint or designate any director(s) or supervisor(s) of Epoch, and shall not be
entitled to any management, supervisory or other operational role in or with
respect to Epoch, the Epoch Assets, or the Epoch Business; Eternal acknowledges
that Buyer shall be the controlling shareholder of Epoch, shall make all
appointments and designations of any director(s) or supervisor(s) of Epoch, and
shall make all management, supervisory and other operational decisions in or
with respect to Epoch, the Epoch Assets and the Epoch Business.


11.6  Non-Competition and Non-Solicitation.


Eternal undertakes not to engage, directly or indirectly, in any business nor to
participate in any entities, directly or indirectly, as a shareholder or equity
holder, managerial officer, director, consultant, licensor, or otherwise, which
directly competes with Epoch in the Epoch Business in the ROC, United States of
America, or the People's of Republic of China, and other countries where Epoch
or Buyer have business operations or sales for a period of four (4) years after
the First Closing Date, provided, however, that such undertaking does not apply
to any of Eternal’s efforts or business with respect to the development,
manufacture, and sale of products related to 3D  TSV and 3D packaging and the
distribution of Epoch's LCD manufacturing applications products. Without
limiting Eternal’s obligation to cause the Non-Eternal Shareholders to enter
into the Non-Eternal Share Purchase Agreement, Eternal shall further and
specifically cause the following persons to enter into the non-competition
provisions included in the Non-Eternal Share Purchase Agreement in form and
substance as the non-competition provisions set forth in this Section
11.6:  T.F. Shiao and Mr. Shun-Ren Huang.


Eternal shall not, for a period of five (5) years following the First Closing
Date, directly or indirectly, hire or employ, or attempt to hire or employ, any
of the directors, managerial officers, or other employees of Epoch or solicit or
induce, or attempt to solicit or induce, any of the directors, managerial
officers, or other employees to leave Epoch for whatever reason; provided,
however, that Eternal shall not be prohibited from hiring or employing those
employees of Epoch who have been terminated involuntarily by Epoch, or, after
the second anniversary of the First Closing Date, hiring or employing those
employees who have voluntarily terminated their employment with Epoch without
breaching their employment agreements with Epoch.


 
26

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 
11.7  Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
the ROC.


11.8  Jurisdiction


If there is any dispute arising herefrom, the Parties shall act in good faith to
settle the dispute in an amicable manner.  In the event that the Parties fail to
reach a settlement on any dispute, then the Parties shall submit such dispute
for arbitration.  The arbitration shall be conducted in English at Taipei,
Taiwan in accordance with the Arbitration Act of the ROC.


11.9 Public Announcements


Following the date hereof and prior to the First Closing, any public
announcement, press release or similar publicity with respect to this Agreement
or the Contemplated Transactions will be issued at such time and in such manner
as Buyer determines, provided, however, that the text of any press release shall
be subject to the prior review and comment of Epoch and Eternal.  From and after
the Closing, any public announcement, press release or similar publicity with
respect to this Agreement or the Contemplated Transactions will be issued, if at
all, at such time and in such manner as Buyer determines.


As promptly as practicable following the date hereof, Epoch and Buyer will
consult with each other concerning the timing, substance and means by which
Epoch's employees, customers, suppliers and others having dealings with Epoch
will be informed of the Contemplated Transactions prior to the First Closing,
and Buyer will have the right to be present for and/or otherwise participate in
all such communications.
 
 
27

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 
11.10 Notices


Any notices or other communications required or permitted hereunder shall be in
writing and shall be delivered to the Party to be noticed by courier or
telecopy, or shall be sent to such Party by certified or registered mail,
postage prepaid and return receipt requested, at the address set forth below:


If to Eternal, including Epoch:


To Epoch:
T.F. Shiao
President
Address: 578, Chien-Kung Rd
Kaohsiung, Taiwan 807
Tel:
Fax:  866-7-3833355


To Eternal: T.F. Shiao
Vice President
Eternal Chemical Co., Ltd.
Address: 578, Chien-Kung Rd
Kaohsiung, Taiwan 807
Republic of China
Tel:
Fax:  866-7-3833355


with a copy to:
[  ]
Address:
Tel:
Fax:


If to Buyer:
H. Carol Bernstein
Vice President, Secretary and General Counsel
Cabot Microelectronics
Corporation/                                                               Director,
Cabot Microelectronics Global Corporation
Address: 870 N. Commons Drive
Aurora, IL 60504, U.S.A.
Tel: 630-375-5461
Fax:  630-499-2644


With copy to:
S. T. Lan, Lee and Li Attorneys-at-Law
Address: 7th Fl., 201 Tun Hua North Road,
Taipei, Taiwan, ROC
Tel: 2-2715-3300
Fax: 2-2713-3966


or at such other address as shall from time to time be furnished in writing by
the Party to be noticed.  Any such notice or communication shall be deemed to
have been given upon the date sent.


[- Remainder of Page Intentionally Left Blank -]


 
28

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT




IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement, or
has caused this Agreement to be executed on its behalf by its duly authorized
officer, all as of the day and year first above written.






Buyer:
 
Cabot Microelectronics Global Corporations
 
 
By: /s/
 
Title:
 
 
 
 
Eternal Chemical Co., Ltd.
 
 
 
By:__/s/_________________
Title: Legal Representative
 



Epoch Material Co. Ltd., for purpose of Sections 4, 5, 6 and 11.2 only








By: /s/ 
Name:
Title: Legal Representative


Major Co-Sellers for purposes of Section 2.1(a)(ii).
 






By:  /s/ 
Name: T.F. Shiao




By:  /s/  
Name: Guo Lun Kao






By:  /s/ 
Name: Mr. Tsung-Ho Lee


 
29

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT






Pursuant to Item 601(b)(2) of Regulation S-K, Cabot Microelectronics Corporation
hereby agrees to furnish supplementally to the Securities and Exchange
Commission a copy of the following schedules to the Share Purchase Agreement
dated December 19, 2008 among Cabot Microelectronics Global Corporation, Eternal
Chemical Co., Ltd., the Major Co-Sellers, and Epoch Material Co. Ltd., which
have been omitted from this filing:




Schedule 1.          List of Shareholders of Epoch


Schedule 1-2.       Major Co-Sellers


Schedule 1-2(A). List of Relatives of Major Co-Sellers who are shareholders of
Epoch


Schedule 1-3.       Old Plant II


Schedule 1-4.       Real Property Lease


Schedule 2.           Representations, Warranties and Covenants of Eternal


Schedule 2-1.        Financial Statements of Epoch for the fiscal year 2007


Schedule 2-2.        Material changes since September 30, 2008


Schedule 2-3.        A List of each Material Contract


Schedule 2-4.        A List of the employment information


Schedule 2-5.        A List of Insurance Policies


Schedule 2-6.        A List of Proceedings by or against Epoch


Schedule 2-7.        A List of Intellectual Properties


Schedule 2-8.        A List of Permits


Schedule 2-9         List of Accounts Receivable


Schedule 2-10       A List of Lease Agreements and Real Property Leases


Schedule 2-11       A List of Tangible Personal Property


Schedule 2-12       A List of Hazardous Materials


Schedule 2-13       A List of Purchase Order and Accounts Payable


Schedule 2-14       A List of Related Persons


Schedule 3.            Buyer's Warranty


Schedule  4.           List of Executive Officers of Epoch


Schedule 5.            Closing Documents


Schedule 6.            Officers and Clients Lists


Schedule 7.            List of Epoch Personnel to Sign Mandate/Employee
Agreements


Schedule 8.            Planned Capital Commitments


Schedule 9             Chief Executive Officer and Chief Financial Officer
Certified Matters


Schedule 10           Seller’s Counsel Certified Matters


Attachment A       Schedule of Exceptions


Attachment B        Form of Mandate or Employment Agreements


Attachment C        Form of Non-Eternal Share Purchase Agreement
 


 
30


 
 